   CASE 0:15-cr-00237-JRT-BRT Doc. 215-3 Filed 07/13/20 Page 1 of 1


                                                                                          H t"




              Messenger is free!
              Unlike texting, there's no per-message
              charge and there are no limits,

Chris Neveling
r;:r rn¡;l;iii)                                                                      13

              Chris Ncveling
             Hey Samo, I arn writing to say I read this str-rpid
             article by this reporter and it is all lies. This
             reporter called me ages ago think in 2012 and
             asked rne questions i told him I know nothing. I
             arn sorry about the rnoney and am going to
             rnake it right eventually. lf you want rne to rnake
             a public posting saying they are lies, I will do
             that. Let me know.
             '1,'l ; r I . r,ì! \.r 1ríJ Itl l:,' t'll ll ; i;ì \i rll.r;l'r


             Pril'rcu' 5i)l lr l" l¿rnla cl g
             Yes answer hirn in his own article
              i I j ,:.,' ir:; r; ',:1)'ì;|
                                                                                          t5e 3?
             (.) i   ¡r lyì þìrjiri;:l ii li,.i
             I will do          that speak soon
              lr     i     I   :ì'.r     ii   ''i   ."   I   I


             ;',1r,ìi'
                                                     Defendant's Exhibit 3 U.S. v.
                                                     Hamade15-237(1) (JRT/BRT)
